» Case 4:18-cr-00171-CVE Document 165 i in USDC ND/OK on 02/12/19 Page 1 of 27

IN THE UNITED STATES DISTRICT COURT

LED

FILED

FEB 1 2 2019

FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

Plaintiff,
V.

FNU LNU,

a/k/a “Lobo,”

ALFREDO HERRERA,
a/k/a “Don Herrera,”
PEDRO PEREZ, JR.,
DOMINGO AGUIRRE,
JAVIER PASSEMENT,
JOSE PEREGRINA-PAEZ,
a/k/a “Guero,”

ARACELI ALVERADO-FELIX,
a/k/a “Tia,”

a/k/a “Guera,”

a/k/a “Lucy,”

a/k/a “Alma,”

XOCHITL DELORES PAEZ-ORTIZ,

MANUEL ORTIZ,

a/k/a “Pelon,”

a/k/a “Manny,”
YOLANDA NICOLE CARTER,
a/k/a “Yoli,”

a/k/a “Yolanda Blair,”
MARIA ARRELLANO,
a/k/a Lucy,”

CESIAH SANCHEZ,
a/k/a “Cesi,”

a/k/a “Mary,”

JAVIER HERNANDEZ,
a/k/a “Gordo,”

Defendants.

mee me ee ee ee ee ee ee” ee eee” ee” eee” ee ee eee ee ee ee ee ee ee eee ee”

Mark C. McCarit, Clerk

U.S. DISTRICT
Case No. 18-CR-00171-CVE CT COURT

FILED UNDER SEAL

 

SUPERSEDING INDICTMENT
[COUNTS 1 & 2: 18 U.S.C. §§ 1956(h)
and 1956(a)(2) - Money Laundering
Conspiracy;

COUNT 3: 21 U.S.C. §§ 846 and
841(b)(1)(A)(viii) - Drug Conspiracy;
Forfeiture Allegation: 21 U.S.C.

§ 853(a) — Drug Forfeiture;

COUNTS 4, 6, 8, & 10: 21 U.S.C. §§
841(a)(1) and 841(b)(1)(B)(viii) —
Distribution of Methamphetamine;
COUNTS 5, 7, 9, & 11: 21 U.S.C. §§
841(a)(1) and 841(b)(1)(B)(viii) —
Possession of Methamphetamine With
Intent to Distribute;

COUNTS 12 & 14: 21 U.S.C. 8§
841(a)(1) and 841(b)(1)(A)(viii) —
Distribution of Methamphetamine;
COUNTS 13, 15, & 16: 21 U.S.C. §§
841(a)(1) and 841(b)(1)(A)(viii) —
Possession of Methamphetamine With
Intent to Distribute;

COUNT 17: 21 U.S.C. § 856(a)(1) -
Maintaining a Drug Involved
Premises;

COUNTS 18 through 36: 21 U.S.C.

§ 843(b) - Use of a Communication
Facility in Committing, Causing and
Facilitating the Commission of a Drug
Trafficking Felony]
: Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 2 of 27

THE GRAND JURY CHARGES:

COUNT ONE
[18 U.S.C. §§ 1956(h) and 1956(a)(2)]

From as early as in or about April 2018 until the date of this Superseding Indictment,
in the Northern District of Oklahoma and elsewhere, the defendants, FNU LNU, a/k/a
“Lobo,” ALFREDO HERRERA, a/k/a “Don Herrera,” DOMINGO AGUIRRE,
JAVIER PASSEMENT, JOSE PEREGRINA-PAEZ, a/k/a “Guero,” MARTA
ARRELLANO, a/k/a “Lucy,” CESIAH SANCHEZ, a/k/a “Cesi,” a/k/a “Mary,”
knowingly and intentionally combined, conspired, confederated, and agreed together, each
with the other, and with others known and unknown to the Grand Jury, to commit the
following offenses in violation Title 18, United States Code, Section 1956(a)(2):

(a) To transport, transmit, and transfer monetary instruments and funds from
a place in the United States, that is, Tulsa, Oklahoma, to a place outside
the United States, that is, Mexico, with the intent to promote the carrying
on of specified unlawful activity, to-wit: distribution of
methamphetamine in violation of Title 21, United States Code, Section
841(a)(1); and conspiracy to possess with intent to distribute and to
distribute methamphetamine in violation of Title 21, United States Code,
Sections 846 and 841(a)(1), violations of Title 18, United States Code,
Section 1956(a)(2)(A); and

(b) To transport, transmit, and transfer monetary instruments and funds from
a place in the United States, that is, Tulsa, Oklahoma, to a place outside
the United States, that is, Mexico, knowing that the monetary instruments
and funds involved in the transportation, transmission, and transfer
represented the proceeds of some form of unlawful activity and knowing
that such transportations, transmissions, and transfers were designed in
whole and in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of specified unlawful activity, to-
wit: distribution of methamphetamine in violation of Title 21, United
States Code, Section 841(a)(1); and conspiracy to possess with intent to
distribute and to distribute methamphetamine in violation of Title 21,
: Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 3 of 27

United States Code, Sections 846 and 841(a)(1), violations of Title 18,
United States Code, Section 1956(a)(2)(B)(i).

All in violation of Title 18, United States Code, Sections 1956(h) and 1956(a)(2).
» Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 4 of 27

COUNT TWO
[18 U.S.C. §§ 1956(h) and 1956(a)(2)]

From as early as in or about May 2018 until the date of this Superseding Indictment,
in the Northern District of Oklahoma and elsewhere, the defendants, FNU LNU, a/k/a
“Lobo,” PEDRO PEREZ JR., JOSE PEREGRINA-PAEZ, a/k/a “Guero,” ARACELI
ALVERADO-FELIX, a/k/a “Tia,” a/k/a “Guera,” a/k/a “Lucy,” a/k/a “Alma,” MARIA
ARRELLANO, a/k/a “Lucy,” CESIAH SANCHEZ, a/k/a “Cesi,” a/k/a “Mary,”
knowingly and intentionally combined, conspired, confederated, and agreed together, each
with the other, and with others known and unknown to the Grand Jury, to commit the
following offenses in violation Title 18, United States Code, Section 1956(a)(2):

(a) To transport, transmit, and transfer monetary instruments and funds from
a place in the United States, that is, Tulsa, Oklahoma, to a place outside
the United States, that is, Mexico, with the intent to promote the carrying
on of specified unlawful activity, to-wit: distribution of
methamphetamine in violation of Title 21, United States Code, Section
841(a)(1); and conspiracy to possess with intent to distribute and to
distribute methamphetamine in violation of Title 21, United States Code,
Sections 846 and 841(a)(1), violations of Title 18, United States Code,
Section 1956(a)(2)(A); and

(b) To transport, transmit, and transfer monetary instruments and funds from
a place in the United States, that is, Tulsa, Oklahoma, to a place outside
the United States, that is, Mexico, knowing that the monetary instruments
and funds involved in the transportation, transmission, and transfer
represented the proceeds of some form of unlawful activity and knowing
that such transportations, transmissions, and transfers were designed in
whole and in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of specified unlawful activity, to-
wit: distribution of methamphetamine in violation of Title 21, United
States Code, Section 841(a)(1); and conspiracy to possess with intent to
distribute and to distribute methamphetamine in violation of Title 21,
« Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 5 of 27

United States Code, Sections 846 and 841(a)(1), violations of Title 18,
United States Code, Section 1956(a)(2)(B)(i).

All in violation of Title 18, United States Code, Sections 1956(h) and 1956(a)(2).
» Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 6 of 27

COUNT THREE
[21 U.S.C. §§ 846 and 841(b)(1)(A)(viii)]

From as early as on or about April 1, 2018, to the date of this Superseding
Indictment, in the Northern District of Oklahoma and elsewhere, the defendants, FNU
LNU, a/k/a “Lobo,” JOSE PEREGRINA-PAEZ a/k/a “Guero,” ARACELI
ALVERADO-FELIX, a/k/a “Tia,” a/k/a “Guera,” a/k/a “Lucy,” a/k/a “Alma,”
XOCHITL DELORES PAEZ-ORTIZ, MANUEL ORTIZ, a/k/a “Pelon,” a/k/a
“Manny,” YOLANDA NICOLE CARTER, a/k/a “Yoli,” MARIA ARRELLANO, a/k/a
“Lucy,” CESIAH SANCHEZ, a/k/a “Cesi,” a/k/a “Mary,” JAVIER HERNANDEZ,
a/k/a “Gordo,” together and with others known and unknown to the Grand Jury
(collectively “the conspirators”), did willfully, knowingly, and intentionally combine,
conspire, confederate, and agree, each with the other, to commit offenses against the United
States as follows:

(a) To possess with intent to distribute 500 grams or more of a mixture and
substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, a violation of Title 21, United States
Code, Section 841(a)(I); and

(b) To distribute 500 grams or more of a mixture and substance containing a
detectable amount of methamphetamine, a Schedule II controlled

substance, a violation of Title 21, United States Code, Section 841(a)(1).

All in violation of Title 21, United States Code, Sections 846 and 841(b)(1)(A)(viii).
» Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 7 of 27

DRUG FORFEITURE ALLEGATION
[21 U.S.C. § 853(a)]

The allegations contained in Count Three of this Superseding Indictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to
Title 21, United States Code, Section 853(a).

Upon conviction of the drug conspiracy alleged in Count Three of this Superseding
Indictment, as part of their sentence, the defendants FNU LNU, a/k/a “Lobo”, JOSE
PEREGRINA-PAEZ, a/k/a “Guero,” PEDRO PEREZ, JR., and ARACELI
ALVERADO-FELIX, a/k/a “Tia,” a/k/a “Guera,” a/k/a “Lucy,” a/k/a “Alma,” shall forfeit
to the United States any property constituting, or derived from, proceeds obtained, directly
or indirectly, as the result of such conspiracy and any property used, or intended to be used,
in any manner or part, to commit, or to facilitate the commission of such conspiracy,
including, but not limited to:

MONEY JUDGMENTS

A money judgment against Defendant FNU LNU, a/k/a “Lobo”, in the
amount of at least $250,000 because such proceeds were obtained by him as
a result of the drug conspiracy.

A money judgment against Defendant JOSE PEREGRINA-PAEZ a/k/a
“Guero,” in the amount of at least $250,000 because such proceeds were
obtained by him as a result of the drug conspiracy.

A money judgment against Defendant PEDRO PEREZ, JR. in the amount
of at least $250,000 because such proceeds were obtained by him as a result
of the drug conspiracy. ~

Pursuant to Title 21, United States Code, Section 853(p), the defendants shall forfeit

substitute property, up to the value of the property described above if, by any act or
» Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 8 of 27

omission of the defendants, the property described above, or any portion thereof, cannot
be located upon the exercise of due diligence; has been transferred or sold to, or deposited
with, a third party; has been placed beyond the jurisdiction of the court; has been
substantially diminished in value; or has been commingled with other property which
cannot be divided without difficulty.

All pursuant to Title 21, United States Code, Section 853(a).
- Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 9 of.27

COUNT FOUR
[21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii)]

On or about May 22, 2018, in the Northern District of Oklahoma, the defendants,
JOSE PEREGRINA-PAEZ a/k/a “Guero,” MARIA ARRELLANO, a/k/a “Lucy,” and
others known to the Grand Jury, did knowingly and intentionally distribute 50 grams or
more of a mixture and substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(B)(viii).
. Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 10 of 27

COUNT FIVE
[21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii)]

On or about May 22, 2018, in the Northern District of Oklahoma, the defendant,
JAVIER HERNANDEZ, a/k/a “Gordo,” and others known to the Grand Jury, did
knowingly and intentionally possess with intent to distribute 50 grams or more of a mixture
and substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B)(viii).

10
Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 11 of 27

COUNT SIX
[21 U.S.C. §§ 841(a)(1) and $41(b)(1)(B)(viii)]

On or about May 23, 2018, in the Northern District of Oklahoma, the defendants,
JOSE PEREGRINA-PAEZ a/k/a “Guero,” MARIA ARRELLANO, a/k/a “Lucy,” and
others known to the Grand Jury, did knowingly and intentionally distribute 50 grams or
more of a mixture and substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1 )(B)(viii).

11
. Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 12 of 27

COUNT SEVEN
[21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii)]

On or about May 23, 2018, in the Northern District of Oklahoma, the defendant,
JAVIER HERNANDEZ, a/k/a “Gordo,” and others known to the Grand Jury, did
knowingly and intentionally possess with intent to distribute 50 grams or more of a mixture
and substance containing a detectable amount of methamphetamine, a Schedule IJ
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B)(viii).

12
. Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 13 of 27

COUNT EIGHT
[21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii)]

On or about May 24, 2018, in the Northern District of Oklahoma, the defendants,
JOSE PEREGRINA-PAEZ a/k/a “Guero,” MARIA ARRELLANO, a/k/a “Lucy,” and
others known to the Grand Jury, did knowingly and intentionally distribute 50 grams or
more of a mixture and substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(B)(viii).

13
. Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 14 of 27

COUNT NINE
[21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii)]

On or about May 24, 2018, in the Northern District of Oklahoma, the defendant,
JAVIER HERNANDEZ, a/k/a “Gordo,” and others known to the Grand Jury, did
knowingly and intentionally possess with intent to distribute 50 grams or more of a mixture
and substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B)(viii).

14
- Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 15 of 27

COUNT TEN
[21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii)]

On or about May 26, 2018, in the Northern District of Oklahoma, the defendants,
JOSE PEREGRINA-PAEZ a/k/a “Guero,” MARIA ARRELLANO, a/k/a “Lucy,” and
others known to the Grand Jury, did knowingly and intentionally distribute 50 grams or
more of a mixture and substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(B)(vili).

15
. Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 16 of 27

COUNT ELEVEN
[21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii)]

On or about May 26, 2018, in the Northern District of Oklahoma, the defendant,
JAVIER HERNANDEZ, a/k/a “Gordo,” and others known to the Grand Jury, did
knowingly and intentionally possess with intent to distribute 50 grams or more of a mixture
and substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B)(viii).

16
» Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 17 of 27

COUNT TWELVE
[21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii)]

On or about May 26, 2018, in the Northern District of Oklahoma, the defendants,
JOSE PEREGRINA-PAEZ a/k/a “Guero,” MARIA ARRELLANO, a/k/a “Lucy,” and
others known to the Grand Jury, did knowingly and intentionally distribute 500 grams or
more of a mixture and substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(A)(viii).

17
. Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 18 of 27

COUNT THIRTEEN
[21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)viii)]

On or about May 26, 2018, in the Northern District of Oklahoma, the defendant,
YOLANDA NICOLE CARTER, a/k/a “Yoli,” and others known to the Grand Jury, did
knowingly and intentionally possess with intent to distribute 500 grams or more of a
mixture and substance containing a detectable amount of methamphetamine, a Schedule
II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(A)(viii).

18
. Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 19 of 27

COUNT FOURTEEN
[21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)Wiii)]

On or about May 27, 2018, in the Northern District of Oklahoma, the defendants,
JOSE PEREGRINA-PAEZ a/k/a “Guero,” MARIA ARRELLANO, a/k/a “Lucy,” and
others known to the Grand Jury, did knowingly and intentionally distribute 500 grams or
more of a mixture and substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(A)(viii).

19
« Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 20 of 27

COUNT FIFTEEN
[21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii)]

On or about May 27, 2018, in the Northern District of Oklahoma, the defendant,
JAVIER HERNANDEZ, a/k/a “Gordo,” and others known to the Grand Jury, did
knowingly and intentionally possess with intent to distribute 500 grams or more of a
mixture and substance containing a detectable amount of methamphetamine, a Schedule
II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(A)(viii).

20
. Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 21 of 27

COUNT SIXTEEN
[21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii)]

On or about May 28, 2018, in the Northern District of Oklahoma, the defendants,
FNU LNU, a/k/a “Lobo,” JOSE PEREGRINA-PAEZ, a/k/a “Guero,” and others known
and unknown to the Grand Jury, did knowingly and intentionally possess with intent to
distribute 500 grams or more of a mixture and substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii).

21
. Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 22 of 27

COUNT SEVENTEEN
[21 U.S.C. § 856(a)(1)]

From as early as on or about May 1, 2018, to on or about May 28, 2018, in the
Northern District of Oklahoma, the defendants, FNU LNU, a/k/a “Lobo,” JOSE
PEREGRINA-PAEZ, a/k/a “Guero,” and others known and unknown to the Grand Jury,
did knowingly use, and cause to be used, a place located at 259 South 104" East Avenue,
Tulsa, Oklahoma, for the purpose of distributing methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Section 856(a)(1) and

Title 18, United States Code, Section 2.

22
- Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 23 of 27

COUNTS EIGHTEEN THROUGH THIRTY-SIX
[21 U.S.C. § 843(b)]

On or about the dates listed below, in the Northern District of Oklahoma, the
defendants, FNU LNU, a/k/a “Lobo,” JOSE PEREGRINA-PAEZ, a/k/a “Guero,”
YOLANDA NICOLE CARTER, a/k/a “Yoli,” MARIA ARRELLANO, a/k/a “Lucy,”
CESIAH SANCHEZ, a/k/a “Cesi,” a/k/a “Mary,” JAVIER HERNANDEZ, a/k/a
“Gordo,” PEDRO PEREZ Jr., and others known to the Grand Jury, knowingly and
intentionally used a communication facility, specifically, a cellular telephone, in
committing, causing, and facilitating acts constituting felonies under Title 21, United States
Code, Sections 841 and 846, in that the defendants used the telephones to discuss various
matters concerning the conspiracy to possess with intent to distribute methamphetamine, a

Schedule II controlled substance, as set forth in the chart below:

 

 

 

COUNT | DATE | DEFENDANT(S)| © TARGET . DESCRIPTION
pe «|... TELEPHONE | . OF CALLS —
Tea waite wile nee Codec if: a woes ale vide ee gta and: : ote bad CO BELLE uate a da
i: A SESSION NO. os
18 4/6/2018 | FNU LNU, a/k/a | PASSEMENT TT1 | Conspirators
“Lobo,” . discussing
Session #377

delivery of money.

 

19 4/22/2018 | FNU LNU, a/k/a | PASSEMENT TT1 | Conspirators

“Lobo,” arranging delive
Session #3748 eine "y
of money.

 

 

 

 

 

 

 

23
Case 4:18-cr-00171-CVE

Document 165 Filed in USDC ND/OK on 02/12/19 Page 24 of 27

 

 

 

 

 

 

 

 

 

 

 

COUNT| DATE |DEFENDANT(S)|/ TARGET — | DESCRIPTION .
foo : ‘TELEPHONE OF CALLS
oe and.
_ SESSION NO.
20 5/22/2018 Jose PEREGRINA Conspirators
PEREGRINA . discussing
TT2 Session #2 . ;
possible delivery
and
of
Yolanda methamphetamine.
CARTER
21 5/22/2018 Maria PEREGRINA Conspirators
ARRELLANO . discussing
TT2 Session #7 . .
possible delivery
Yolanda of
CARTER methamphetamine.
22 5/22/2018 Jose PEREGRINA Conspirators
PEREGRINA . discussing
TT2 Session #14 . .
. possible delivery
Javier of
HERNANDEZ methamphetamine.
23 5/22/2018 Jose . PEREGRINA Conspirators
PEREGRINA . arranging delivery
TT2 Session #22
. of money.
Maria
ARRELLANO
24 5/23/2018 Jose PEREGRINA Conspirators
PEREGRINA . discussing
TT2 Session #28 . .
. possible delivery
Javier of
HERNANDEZ .
methamphetamine.

 

24

 
, Case 4:18-cr-00171-CVE

Document 165 Filed in USDC ND/OK on 02/12/19 Page 25 of 27

 

 

 

 

 

 

 

 

 

 

 

 

COUNT |. DATE | DEFENDANT(S) TARGET DESCRIPTION
. a TELEPHONE OF CALLS.
and a
co SESSION NO. fe
25 5/23/2018 Jose PEREGRINA Updating
PEREGRINA . coconspirator.
TT2 Session #42
Maria
ARRELLANO
26 5/24/2018 Jose PEREGRINA Confirming
PEREGRINA . arrangements to
TT2 Session #82
Javi deliver
avier methamphetamine.
HERNANDEZ
27 5/24/2018 Jose PEREGRINA Conspirators
PEREGRINA . discussing
TT2 Session #85 .
. delivery of money.
Maria
ARRELLANO
28 5/26/2018 Jose PEREGRINA Confirming
PEREGRINA . arrangements to
TT2 Session #118 .
Javj deliver |
avicr methamphetamine.
HERNANDEZ
29 5/26/2018 Maria PEREGRINA Confirming
ARRELLANO . arrangements to
TT2 Session #119 deli
Yolanda ve
° methamphetamine.
CARTER
30 5/27/2018 Jose PEREGRINA Conspirators
PEREGRINA . discussing
TT2 Session #138
. arrangements for
Javier .
delivery of
HERNANDEZ methamphetamine.

 

25

 
» Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 26 of 27

 

 

 

 

COUNT| DATE. | DEFENDANT(S)| TARGET =| DESCRIPTION
tO , TELEPHONE OF CALLS
J. and - 7
| SESSION NO. .
31 5/27/2018 Jose PEREGRINA TT2 | Confirming
PEREGRINA . arrangements to
Session #143 .
Javi deliver
avict methamphetamine.
HERNANDEZ
32 5/28/2018 Jose PEREGRINA Conspirators
PEREGRINA . discussing
TT2 Session #154
arrangements for
Yolanda .
delivery of
CARTER methamphetamine.
33 5/28/2018 Cesiah PEREGRINA TT2 | Updating
SANCHEZ . coconspirator.
Session #159
Yolanda
CARTER

 

34 5/28/2018 | Pedro PEREZ Jr | PEREGRINA TT1 | Conspirators
discussing

 

 

Session #369 .
delivery of money.
35 5/28/2018 Jose PEREGRINA TT1 | Conspirators
PEREGRINA . discussing
Session #377 .
. delivery of money.
Cesiah
SANCHEZ
36 5/28/2018 Jose PEREGRINA TTI | Conspirators
PEREGRINA ; discussing
Session #379 .
delivery of money.
Pedro PEREZ Jr.

 

 

 

 

 

 

 

26
a

. Case 4:18-cr-00171-CVE Document 165 Filed in USDC ND/OK on 02/12/19 Page 27 of 27

All in violation of Title 21, United States Code, Section 843(b).

R. TRENT SHORES A TRUE BILL
UNITED STATES ATTORNEY

Che Lhe Ltd /s/ Grand Jury Foreperson
pum &. McCORMICK Grand Jury Foreperson

ssistant United States Attorney

27
